Citation Nr: 0012197	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hallux 
valgus. 

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to an increased (compensable) evaluation for 
an epigastric hernia.

5.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids. 

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1972.  
He had prior service from July to September 1967, however, he 
was a minor during this time.  He served in the Republic of 
Vietnam from March 14, to July 3, 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

On appeal the veteran appears to raise the issue of 
entitlement to a compensable evaluation based on multiple 
noncompensable disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
bilateral hallux valgus and a back disorder are not supported 
by cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.

2.  The veteran had pes planus prior to service, and they did 
not increase in severity during his active duty service.

3.  The veteran's epigastric hernia is principally manifested 
by subjective complaints of pain, without hernia recurrence, 
or other objective evidence of disability. 

4.  The veteran has external hemorrhoids which are not large, 
thrombotic, or irreducible with excessive redundant tissue, 
evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bilateral hallux valgus and a back disorder are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Preexisting bilateral pes planus was not aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1111, 1113, 1153, 5107(a) (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.306 (1999).

3.  The criteria for a compensable rating for an epigastric 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Code 7339 (1999).

4.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Bilateral Hallux Valgus and Back Disorder

Service medical records reflect that during a May 1971 
enlistment examination, the veteran's feet were found to have 
been abnormal because of asymptomatic pes planus.  There was 
no reference to a bilateral hallux valgus deformity.  In 
April 1972, the veteran complained that his "foot" hurt 
because his boot was tight, and low quarters were prescribed.  
However, a diagnosis with respect to the veteran's feet was 
not entered at that time or thereafter.  In fact, the 
reminder of the service medical records are silent for 
treatment or a diagnosis of hallux valgus.  Concerning the 
back, service medical records reflect that the appellant was 
seen on two occasions for back pain in April and May 1972.  
X-rays of the lumbar spine were normal and an assessment of 
muscle strain was entered.  A June 1972 discharge examination 
report notes that the back and feet were normal, and in his 
Report of Medical History, the appellant denied back or foot 
trouble.   

Post-service medical evidence includes numerous VA and 
private medical reports and records from various federal 
correctional facilities, dating from 1974 to 1998, are of 
record.  These reports reflect that the veteran was first 
diagnosed with having hallux valgus in April 1980.  The first 
postservice evidence of any complaints with respect to the 
low back was in February 1979, after playing baseball.  While 
the veteran was noted to have lumbar muscle spasms, a chronic 
back disability was not linked to service.  Subsequently, on 
November 1980, while incarcerated the appellant injured his 
back.  

VA outpatient and examination reports, dated in August and 
December 1998, respectively, reflect that the veteran 
complained of chronic back pain and that diagnoses of lumbar 
disc herniation with radiculopathy and chronic low back pain 
secondary to herniated disc L4-5 with lower extremity 
radiculopathy were recorded. 

The veteran is seeking service connection for bilateral 
hallux valgus and a back disorder.  The legal question to be 
answered initially is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail with respect to these claims and there is no 
duty to assist him further in the development of these 
claims.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303. 3.306 (1999).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In examining whether service connection is warranted for 
bilateral hallux valgus and a back disorder the Board 
observes that although the veteran has presented post-service 
medical evidence of a current diagnosis of hallux valgus and 
lumbar disk herniation with radiculopathy, there is no 
competent evidence which establishes an etiological link 
between these disorders and the appellant's active duty 
service.  Without competent evidence of a nexus linking these 
disorders to service, these claims must be denied as not well 
grounded. 

In reaching these decisions the Board considered that the 
veteran has submitted medical treatises and related material 
in support of his claim.  Notably, however, the treatises are 
general in nature, and they are not specific to his 
situation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (finding that a treatise abstract submitted by the 
veteran did not establish any connection between his 
particular condition and service, sufficient to well ground 
his claim for service connection).  To establish a well 
grounded claim of entitlement to service connection requires 
competent evidence specifically linking his disorder to 
service.

While the veteran testified during a July 1999 
videoconference before the undersigned that he developed 
these disorders during service and that his current problems 
are related to such service, he has offered no competent 
evidence to establish such a relationship, other than his own 
unsubstantiated contentions and hearing testimony.  While the 
veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  As the appellant has 
submitted no medical opinion or other competent evidence to 
show that his current bilateral hallux valgus or back 
disorder are in anyway related to his period of service, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefits sought on appeal are 
denied.  

Although the Board has disposed of these claims on a ground 
different from that of the RO, that is, whether the veteran's 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claims were well grounded, the RO accorded the veteran 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).
 
Finally, as the foregoing explains the need for competent 
evidence of current disabilities which are linked by 
competent evidence to service, the Board views its discussion 
above sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for the claimed disabilities.  Robinette v. Brown, 8 Vet. 
App. 69, 79 (1995).

Pes Planus

The veteran's claim for service connection for pes planus is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
That is, he has presented a claim which is plausible, and all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107.

As previously noted, in order to establish service 
connection, there must be competent evidence of a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or of aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110.

A veteran will be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability existed prior 
to service will rebut this presumption.  38 U.S.C.A. § 1111, 
1137.  A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

In this case, a May 1971 entrance examination report reflects 
that the veteran's feet were judged to be abnormal because of 
asymptomatic pes planus.  As such, the veteran's feet are not 
entitled to the presumption of soundness.  Hence, service 
connection may only be granted if there is competent evidence 
that the disorder was aggravated in service.  Significantly, 
however, there is no competent evidence to that effect.  The 
appropriateness of this conclusion is reinforced by the fact 
that while the veteran complained on one occasion of a sore 
foot because of a tight boot in April 1972, there are no 
subjective complaints or objective findings with respect to 
pes planus, and the appellant's feet were normal at discharge 
from service.  Moreover, there is no competent evidence that 
the veteran's preexisting pes planus increased in severity 
during his active duty service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
granting service connection for pes planus.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Increased Evaluation Claims

 General Laws and Regulations 

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals 
(Court) has held that an allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of 
the veteran's service-connected disorders have been properly 
developed, and that no further assistance is required on that 
issue to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3 (1999).

Epigastric Hernia

During a January 1998 VA examination, the veteran complained 
of having abdominal pain.  An examination revealed a soft 
abdomen.  The veteran had a pin point scar in the epigastric 
hernia region, which was only mildly disfiguring.  There was 
no evidence of any masses, tenderness or recurrence of the 
epigastric hernia.  There was no evidence of an inguinal 
hernia.  The diagnosis was mildly symptomatic residuals of an 
epigastric hernia repair.

An August 1998 VA outpatient note reflects that the veteran's 
abdomen was round and that he had normal and active bowel 
sounds times four in the quadrants.  There was no evidence of 
any pain on deep palpation or organomegaly.  The veteran was 
noted to have had a six centimeter ventral scar.  

A December 1998 VA general medical examination report 
reflects that the veteran's abdomen was normal.  There was no 
evidence of any inguinal hernia.  

The RO has granted service-connection for an epistatic hernia 
and a noncompensable evaluation has been assigned pursuant to 
38 C.F.R. § 4.115, Diagnostic Code 7339.  According to that 
code, a noncompensable evaluation is warranted for 
postoperative ventral hernia evidenced by healed 
postoperative wounds, no disability, belt not indicated.  A 
20 percent evaluation is warranted for a small postoperative 
ventral hernia, that is not well supported by belt under 
ordinary conditions, or healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 
indications for a supporting belt.  38 C.F.R. § 4.114.  

In this case, the Board is of the opinion that an increased 
evaluation for the post-operative epigastric hernia repair is 
not warranted.  In this regard, there was no evidence of any 
hernia on VA examinations in January and December 1998, and 
the veteran's abdomen was normal.  The veteran was not shown 
to require a supportive belt, and there was no indication 
that post-operative wounds had caused a weakening of the 
abdominal wall.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a compensable 
evaluation for post-operative residuals of a epigastric 
hernia repair.

Hemorrhoids

VA outpatient reports, dated in 1997, reflect that a rectal 
examination was normal.  A colonoscopy was performed and 
showed no obvious abnormalities on visual and digital rectal 
examination.  There were no obvious mucosal abnormalities but 
a small three millimeter polyp was found in the rectum at 
about 10 centimeters from anal verge.  The polyp was 
subsequently removed by a cold biopsy then by a hot biopsy 
fulguration.  Retroflexion of the rectum and an anoscopy were 
unremarkable.  The veteran is not service connected for 
rectal polyps.

During a January 1998 VA examination, the veteran indicated 
that he still had pain and bleeding with his hemorrhoids, 
especially when he would sit for a long period of time.  A 
rectal examination showed external hemorrhoids.  Blood 
studies showed a normal hematocrit and hemoglobin.  A 
diagnosis of external hemorrhoids was entered, with on and 
off thrombosis and bleeding with strenuous activity.

A December 1998 VA examination report reflects that the 
veteran reported having hemorrhoids since service, and that 
he had rectal bleeding three times a year.  It was reported 
by the examiner that the veteran was on medication.  A rectal 
examination showed tender external hemorrhoids.  A diagnosis 
of external hemorrhoids was recorded.  

Hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7336, pertaining to external or internal hemorrhoids.  
Under that code, a noncompensable rating is provided for 
hemorrhoids which are mild or moderate.  To warrant a 
compensable rating of 10 percent, the hemorrhoids must be 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  

While recent VA examination reports reflect one diagnosis of 
on and off bleeding and thrombosis, the record taken as a 
whole does not show objective evidence of large thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.  No examiner has ever found 
active bleeding on examination, no examiner has ever 
described the appellant's hemorrhoids as large, and while 
bleeding and thrombi were noted on one occasion , there was 
no evidence of excessive redundant tissue which would support 
a finding of frequent recurrences.  In the absence of 
competent evidence of frequent recurrences a compensable 
rating is not warranted.

In reaching the decisions to deny increased evaluations the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board considered the fact that the appellant has 
been granted Social Security benefits, and that all of those 
records have not been secured for incorporation into the 
claims folder.  That award, however, was premised on 
diagnoses of PTSD and depression, and as such those records 
are not pertinent to the foregoing issues.  Moreover, the 
veteran has not submitted a proffer of proof that would 
suggest that the records are pertinent to the issues 
discussed above. 


ORDER

Service connection for bilateral hallux valgus, a back 
disorder and pes planus is denied. 

Increased evaluations for an epigastric hernia and 
hemorrhoids are denied.


REMAND

Initially, the Board observes that claims files are in dire 
need of repair.  In this regard, the folders contain far too 
many documents for a single folder, numerous VA and service 
medical treatment records are loose in the folder (never 
having been securely placed in the file), and many documents 
are in danger of being lost or misplaced due to the shear 
volume of material being placed in a single folder.  
Accordingly, in order preserve the integrity of the 
appellant's record, corrective action must be initiated at 
once.

The veteran contends that he has PTSD as a result of his 
service in Vietnam from March to July 1972.  He maintains 
that while his military occupational specialty was automatic 
data processing specialist, he was exposed to sniper fire 
when he worked in the guard tower while assigned to the 
Inventory Patrol Unit at Long Binh.

Service personnel reports reflect that the appellant was a 
computer programmer, and that he was not awarded any combat 
medal or decoration.  While the veteran has been diagnosed 
with PTSD, the record unfortunately does not reflect that the 
RO has attempted to verify the appellant's claimed inservice 
stressors with the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  Hence, further development is 
necessary.

Accordingly, the issue of entitlement to service connection 
for PTSD is REMANDED to the RO for the following actions:

1.  The RO shall repair the veteran's 
claims folders by replacing each volume 
with at least two volumes.  If more are 
necessary, the RO should use more.  
Folders should not be expanded with duct 
tape, etc.  All of the veteran's records 
must be secured into the volumes with 
"Acco" or like type fasteners.  Temporary 
files must be incorporated with the 
permanent files.

2.  The RO should contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment since service for 
PTSD.  When the requested information and 
any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained, to 
include all records pertaining to the 
appellant's award of Social Security 
benefits.  The veteran should also be 
afforded an opportunity to submit any 
additional evidence, not already of 
record, of stressful or traumatic events 
supporting his claim for service 
connection for post-traumatic stress 
disorder.  

3.  The RO should then verify the 
veteran's alleged stressors with the U.S. 
Armed Services Center for Research of 
Unit Records, 7798 Cissna Road, 
Springfield, Virginia 22150.  Following 
the receipt of a response from the 
USASCRUR, the RO must prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record.  This report is then to be 
added to the claims folder.  This report 
must be secured even if the veteran fails 
to provide any additional stressor 
information. 

4.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, then the RO should 
arrange for the veteran to be accorded an 
examination by a VA psychiatrist. The 
purpose of the examination is to 
determine the nature and extent of any 
psychiatric disorder which may be 
present.  All indicated studies, 
including post traumatic stress disorders 
sub scales, are to be performed.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the USASCRUR and/or 
the RO may be relied upon.  The claims 
folder must be provided to and reviewed 
by the examiner prior to the conduct of 
any requested study.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report must 
be typed. 

5.  Following the completion of the 
foregoing the RO should review the claims 
file to ensure that all of the foregoing 
development has been completed in full.  
In particular, the RO must review the VA 
psychiatric examination report to verify 
that any diagnosis of PTSD rendered by 
the examiner was based on a verified 
history.  If the examiner relied upon a 
history which is not verified that 
examination report must be returned as 
inadequate for rating purposes.

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO should issue a 
supplemental statement of the case and 
provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this REMAND, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



